    Case: 1:18-cr-00035 Document #: 323 Filed: 09/12/20 Page 1 of 3 PageID #:4573




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
UNITED STATES OF AMERICA,            )
                                     )
          Plaintiff,                 )    No. 18 CR 00035
                                     )    Judge John J. Tharp, Jr.
          v.                         )
                                     )
JAMES VORLEY and                     )
CEDRIC CHANU,                        )
                                     )
          Defendants.                )


                                            ORDER

The government’s motion for preliminary admission of coconspirator statements [199] is
granted in part and denied in part. See Statement for details.

                                        STATEMENT

        The Court has previously ruled that the Government’s Santiago proffer adequately
supports a preliminary finding that the charged conspiracy existed. The Court ordered
supplemental briefing, however, on the basis proffered to support a finding that the statements
identified in the original proffer were made in furtherance of the conspiracy. Having reviewed
the parties supplemental submissions, the Court enters the following rulings as to the statements
identified in the Government’s Santiago proffer as statements it seeks to admit as coconspirator
statements in furtherance of the alleged conspiracy pursuant to FRE 801(d)(2)(E):1

No.2       Date            801(d)(2)(E)? Reason                             Alternatively
                                                                            admissible as to:3
1          June 26, 2007   No            Govt.     not      offering     as Vorley
                                         801(d)(2)(E)


       1
         These rulings are preliminary rulings made pursuant to Rule 104 and are subject to
modification based on the evidence actually adduced at trial.
       2
       Statement numbers are based on the listing provided in the Government’s initial filing
(ECF No. 199).
       3
         The Court is not precluding objection to the admissibility of these statements on other
grounds; this column simply documents the defendant as to which the statements could be
admitted (absent other meritorious objection) as statements of a party opponent pursuant to Rule
801(d)(2)(A). If requested, the Court will provide an instruction limiting consideration of these
statements to the appropriate defendant when the statement is introduced.
     Case: 1:18-cr-00035 Document #: 323 Filed: 09/12/20 Page 2 of 3 PageID #:4574




2        Jan. 28, 2009   Yes         Contemporaneous dialog with
                                     spoofing activity and instruction
                                     by more experienced conspirator
                                     to Chanu; Chanu’s agreement
                                     (“teach me that”).
3        Jan. 29, 2009   Yes         Chanu statement responding
                                     affirmatively furthers conspiracy
                                     as by informing other traders that
                                     colleagues stand ready to “flash
                                     bids” (i.e., spoof); form of
                                     recruitment. Ong statement also
                                     evinces Ong agreement to join
                                     (“gotta      show     me”).    Ong
                                     statement necessary for context in
                                     any event.
4        Jan. 30, 2009   Yes         statements as trading occurs to
                                     facilitate objective of conspiracy;
                                     mutual       encouragement      and
                                     statements of support
5        Feb. 3, 2009    Yes         statements as trading occurs to
                                     facilitate objective; review of
                                     what went wrong in the process
6        Oct. 7, 2009    Yes         statements as trading occurs to
                                     facilitate objective; review of
                                     what transpired
7        Dec. 16, 2009   No          Withdrawn by USA
8        July 22, 2010   Yes         statements as trading occurs to
                                     facilitate objective
9        Nov. 3, 2010    Yes         recap of trading sequence just
                                     completed to confirm, instruct,
                                     and congratulate
10       Nov. 16, 2010   No          Even      if    spoofing    activity   Chanu
                                     accompanies dialog, this is
                                     trading to assist another desk
                                     resolve an error; not in pursuit of
                                     conspiracy objective.
11       Nov. 18, 2010   No          Not offered as 801(d)(2)(E)            Chanu
12       Feb. 2, 2011    No          Withdrawn by USA
13       Feb. 8, 2011    No          Withdrawn by USA
14       Mar. 16, 2011   Yes         Contemporaneous        dialog     as
                                     spoofing occurs in effort to
                                     remedy entry of a mistaken order
15       Mar. 24, 2011   No          Not offered as 801(d)(2)(E)            Vorley
16       July 21, 2011   No          Not offered as 801(d)(2)(E)            Chanu
     Case: 1:18-cr-00035 Document #: 323 Filed: 09/12/20 Page 3 of 3 PageID #:4575




17       Aug. 7, 2011    Yes         Contemporaneous               dialog
                                     accompanying alleged spoofing
                                     activity; mutual congratulations
                                     and appreciation between alleged
                                     conspirators
18       Aug. 8, 2011    Yes         Contemporaneous               dialog
                                     accompanying alleged spoofing
                                     activity; mutual congratulations
                                     and appreciation between alleged
                                     conspirators
19       Aug. 8, 2011    Yes         Contemporaneous               dialog
                                     accompanying alleged spoofing
                                     activity; mutual congratulations
                                     and appreciation between alleged
                                     conspirators
20       Aug. 11, 2011   Yes         Contemporaneous               dialog
                                     accompanying alleged spoofing
                                     activity; mutual congratulations
                                     and appreciation between alleged
                                     conspirators
21       Aug. 24, 2011   No          Not offered as 801(d)(2)(E)          Vorley
22       Aug. 24, 2011   Yes         Recapitulation and discussion of
                                     effort to spoof in difficult market;
                                     risk warning
23       Aug. 27, 2008   No          Insufficient showing of Parker’s Chanu
                                     membership in the conspiracy
24       Dec. 20, 2012 No            Withdrawn by USA
25       Oral          Yes           Evidence sufficient to infer
         conversations               Farthing       membership         in
         between Liew                conspiracy. Instructions to learn
         and Farthing                from      Chanu     and      Vorley,
                                     acknowledgement of employment
                                     of spoofing served to recruit and
                                     instruct a new member.
26       Defendants’    Yes          To extent that defendants used
         use         of              these terms in describing trading
         synonyms for                activity to Liew, serves to carry
         spoofing                    out objective and instruct new
                                     member.


Dated: 9/12/2020                        /s/ John J. Tharp, Jr.
                                        John J. Tharp, Jr.
                                        United States District Judge
